                              r                                                      r-

                                             f— f 1           r
                                             j. '.n
 STATE OF NORTH CAROLINA                                               ; IN THE GENERAL COURT OF JUSTICE
                                                                              SUPERIOR COURT DIVISION
 COUNTY OF FORSYTH                                                                  18 CVS 6512
                                        Zji'i ijriii — y          |-3 j;


                                          ‘■ I        i . i


ZYRALE JETER, duly appointed
Administrator of the Estate of
Stephen Antwan Patterson,                                          )
                                                                   )
                           Plaintiff,                              )
                                                                   )
vs.                                                                )             AMENDED COMPLAINT
                                                                   )
CORRECT CARE SOLUTIONS, LLC,                                      )
in its official capacity, GRAND PRAIRIE                           )
HEALTHCARE SERVICES, P.C, in its                                  )
official capacity, and                                            )
ALAN RHOADES, M.D., in his individual                             )
capacity.                                                         )
                                                                  )
                          Defendants.                             )

          COMES NOW Plaintiff Zyrale Jeter, Administrator of the Estate of Stephen Antwan

Patterson, by and through the undersigned counsel and pursuant to Rule 15 of the North Carolina

Rules of Civil Procedure as a matter of right prior to the service of an Answer or other responsive

pleading, and, for his Amended Complaint complaining of Defendants, alleges and says the

following:

                           PARTIES, JURISDICTION AND VENUE

      1. Plaintiff Zyrale Jeter (“Plaintiff’) is an adult citizen and resident of Forsyth Coimty,

         North Carolina under no legal disability. Plaintiff has been duly appointed by the Forsyth

         County Clerk of Superior Court as the Administrator of the Estate of Stephen Antwan

         Patterson (“Decedent” or “Patterson”) who died intestate on or about May 26, 2017 and.

         as such, is the proper personal representative to bring this wrongful death action on

         behalf of Decedent’s Estate.




                                                              1


        Case 1:19-cv-00152-TDS-LPA Document 3 Filed 02/06/19 Page 1 of 21
                          r'                                           r’


 2.     On information and belief, at all relevant times. Defendant Correct Care Solutions, LLC

        (“CCS”) was and is a foreign medical corporation or limited liability company formed.

        organized and/or existing under the laws of the state of Kansas, or some state other than

       North Carolina, based in Nashville, Tennessee and holding a certificate of authority to

       operate in North Carolina. Per the most recent Annual Report on file with the North

       Carolina Secretary of State, CCS currently continues to operate in North Carolina under

       the name “Correct Care Solutions, LLC.          On information and belief, on or about

       December 6, 2018, CCS was domesticated to Delaware and is now a limited liability

       company known as “Wellpath, LLC” established and/or existing under the laws of the

       State of Delaware. At all relevant times, CCS provided medical services to detainees

       held in custody at the Forsyth Coxmty Detention Center, located in Winston-Salem,

       Forsyth County, North Carolina, by way of a contract with the County of Forsyth.       On

       further information and belief, the registered agent for service of process on CCS is

       Corporate Creations Network, Inc., 15720 Biixham Hill Avenue #300, Charlotte, NC

      28277-4784.

3. On information and belief, at all relevant times. Defendant Grand Prairie Healthcare

      Services, P.C. (“Grand Prairie”) was and is a medical corporation formed, organized

      and/or existing under the laws of the state of Indiana or some other state outside of North

      Carolina, based in Nashville, Termessee, and holding a certificate of authority to operate

      in North Carolina, that provides medical services to detainees in the Forsyth County

      Detention Center by way of a contract between CCS and the County of Forsyth and/or by

      way of a contract or other arrangement between CCS and Grand Prairie. Grand Prairie’s

      predecessor, CCS North Carolina Medical Services, P.C., a North Carolina professional

      corporation, was merged with and into Grand Prairie pursuant to a w'ntten Agreement and

  Plan of Merger, effective on or about Febniary 24, 2016. On information and belief.

  Grand Prairie is a subsidiary, affiliate and/or agent of CCS. On furtlrer informatjon and


                                             2



  Case 1:19-cv-00152-TDS-LPA Document 3 Filed 02/06/19 Page 2 of 21
                          r'                                           r'
        belief, the registered agent for service of process on Grand Prairie is Corporate Creations

        Network, Inc., 15720 Brixham Hill Avenue, #300, Charlottte, NC 28277-4784.

 4.     On information and belief. Defendant Alan Rhoades, M.D. (“Dr. Rhoades”) was at all

        times relevant to this Complaint a citizen and resident of Forsyth County, North Carolina,

        a physician duly licensed to practice medicine in the state of North Carolina, and an

        employee and/or agent of CCS and/or Grand Prairie. On information and belief, Dr.

       Rhoades currently is a citizen and resident of Rowan County, North Carolina.

 5. At the time of his death, and at all times relevant to this Complaint, Decedent was a

       citizen and resident of Forsyth County, North Carolina.        At the time of his death.

       Decedent was a detainee in the Forsyth County Detention Center.

 6. Decedent died intestate and munarried on or about May 26, 2017 leaving as his heirs at

       law his biological children, namely: Zyrale Jeter (age 24), Omari Samuels (age 18),

       Tyriek Samuels, (age 11), Titiana Samuels (age 11) and Solange Davis (age 6).

7. Defendants CCS and/or Grand Prairie provided personnel including doctors, licensed

      nurse practitioners, nurses, attendants and others for the exclusive care, monitoring,

       assessment, diagnosis and treatment of detainees at the Fors)dh County Detention Center

      with respect to medical and health related conditions.

8.    CCS and/or Grand Prairie and all of their employees, servants, agents and/or apparent

      agents, including but not limited to Dr. Rhoades, at all times relevant to this Complaint,

      were health care providers as defined by N.C. Gen. Stat. § 90-21.11. This is a medical

      malpractice action against Defendants as defined in N.C. Gen. Stat.§ 90-21.11, et seq.

9. Decedent was incarcerated at the Forsyth Coimty Detention Center from on or about May

      18, 2017 until he died eight days later on or about May 26, 2017. On information and

      belief, at all times relevant to this Complaint, CCS and/or Grand Prairie had an exclusive

      contractual obligation to provide medical services to Decedent through one or more of

     their employees, servants, agents, and/or apparent agents, including Dr. Rlioades and


                                              3



     Case 1:19-cv-00152-TDS-LPA Document 3 Filed 02/06/19 Page 3 of 21
                          r'                                            r
     other medical or mirsing personnel.             The Contract between CCS and the County of

     Forsyth states: “It is understood and agreed by [CCS] and the County that all clinical

     decisions and actions, including those relating to emergent and non-emergent off-site

     care, are the sole responsibility of [CCS], and that, subject to legitimate security

    concerns. County staff shall not interfere with an inmate’s access to care as determined

    by [CCS] medical staff

10. Plaintiff brings this action pursuant to Chapter 28A of the General Statutes of North

    Carolina for recovery of damages for personal injuries to and the wrongful death of

    Decedent and pursuant to 42 U.S.C. §§ 1983 and 1988 for deprivation of constitutional

    rights of Decedent.

11. This Court has jmisdiction over this action, personal jurisdiction over Defendants and

    venue is proper in this judicial district.

                                            FACTS

12. The allegations contained in paragraphs 1 - 11 of the Complaint are re-alleged and

   incorporated by reference as if fully set forth herein.

13. At the time of his death. Decedent was forty years old and was detained in the Forsyth

   County Detention Facility on a charge of failing to pay child support. Decedent had no

   history of mental illness, psychiatric hospitalization or outpatient mental health treatment.

14. Decedent was a 1994 graduate of Carver High School. He attended college in Salisbury,

   North Carolina but did not obtain a degree. He played football in both high school and

   college. He attended church at Ambassadors Cathedral. He was a licensed barber and

   was employed over various periods of time at Platinum Palace and Platinum Designer

   Cuts. He loved all five of his children and was very involved in tlieir lives. He played

   football and basketball with them at tire YMCA, participated with them in school events

   and activities, cut their hair and taught them how to ride a bike. He also was close to the

  mothers of his children and their spouses. At times financial constraints made it difficult


                                                 4



  Case 1:19-cv-00152-TDS-LPA Document 3 Filed 02/06/19 Page 4 of 21
                       r                                             r
    for Decedent to provide financial support to his children, but Decedent provided

    financially when he was able and always was personally involved in his children’s lives.

 15. At the time of his detention on May 18, 2017, Decedent underwent an initial medical

    screening. Decedent was alert and oriented, and exhibited a logical thought process and

    appropriate speech. He answered “y^s” to the question “Have you ever or are you

    cmrently being treated for: asthma, diabetes, seizure disorder, th5Toid disorder, heart
                                                                                 95
    condition, high blood pressure, bleeding disorder, or kidney disease?             Decedent

    informed his medical screener to the effect that he had hypertension and was “supposed

    to be on HTCZ/lisinopril combination pill and has not taken it for over six months
                                              99
    because he does not have a provider.           The screener referred Decedent to “Medical

    Provider” for “Chronic Care” but recommended that Decedent be placed in “General
                                                               99
    Population” rather than “Medical Observational Housing.

16. At the time of his medical screening. Decedent’s blood pressure was taken and noted to

    be 210/140. A blood pressure in that range constitutes a hypertensive crisis that could

   result in death, serious injury, target end organ damage and/or nemological changes

   manifesting as altered mental status, confusion and anxiety.          Such a condition is

   considered an urgent condition that merits immediate medication, diagnostic testing such

   as basic lab work, EKG and/or urinalysis, and appropriate follow-up monitoring and

   assessment.

17. On May 18, 2017, a Staff Referral Form was generated and made a part of Decedent’s

   chart.   The Staff Referral Form noted “routine” chronic care for hypertension. On

   information and belief. Nurse Practitioner John Raney wrote an order for Decedent to

   receive Norvasc (amlodipine) and lisinopril for his hypertension. The ordered medication

   was started on May 19, 2017.

18. On May 18, 2017, a “Daily Treatment Record” was generated and made a part of

   Decedent’s CCS chart. On information and belief, on the Daily Treatment Record Dr.


                                          5



  Case 1:19-cv-00152-TDS-LPA Document 3 Filed 02/06/19 Page 5 of 21
                       r                                           r'
     Rhoades ordered that Decedent’s blood pressure be taken and reported once per day for

    three days (May 19, 20 and 21, 2017). The Daily Treatment Record provides “Upon

    completion of ordered blood pressure . . . place the completed treatment record into the

    health record and schedule the patient for a physical evaluation.” The Daily Treatment

    Record fiirther provides: “Report all blood pressures according to protocol to the

    Physician.”

19. The Daily Treatment Record indicates that Decedent had one blood pressure taken on

    May 19, 2017 that showed a blood pressure of 204/138. On the Daily Treatment Record,

    Dr. Rhoades noted “previous blood pressure 122/82 on 2/15/17.         Why is it elevated

    now?” Dr. Rhoades signed the foregoing note at 12:00 pm on May 19, 2017. Dr.

    Rhoades further noted “Blood pressme medications started today” and signed that note at

    12:05 pm on May 19,2017.

20. Despite Dr. Rhoades’ order in the Daily Treatment Record, no further blood pressures

   were taken or recorded after the blood pressure taken on May 19, 2017. Neither Dr.

   Rhoades nor any other medically trained care provider employed by CCS and/or Grand

   Prairie ever evaluated or monitored Decedent again, ever took his blood pressure again,

   ever performed simple diagnostic testing such as blood work, EKG or urinalysis, or ever

   even bothered to ask Decedent how he was feeling. Defendants failed to make any effort

   to adequately assess and determine whether the prescribed blood pressure medications

   were controlling Decedent’s elevated blood pressure; failed to adequately follow up with

   appropriate and basic diagnostic testing and care; failed to adequately document

  Decedent’s condition, vital signs (including blood pressure) and care received; and failed

  to effectively and adequately observe and appreciate adverse changes in his vital signs,

  mental status and other signs that his blood pressure remained uncontrolled, dangerously

  high, and reasonably likely to cause sudden cardiac death, end organ damage, or other

  serious consequences. In doing so, the medical and nursing staff of CCS and/or Grand


                                         6


 Case 1:19-cv-00152-TDS-LPA Document 3 Filed 02/06/19 Page 6 of 21
                         r'
     Prairie failed to adhere to the applicable standard of care and failed to properly treat,

     manage, assess and/or monitor Decedent, directly and proximately causing him to suffer

     a sudden cardiac death on May 26, 2017 in his cell in the Forsyth Coimty Detention

     Center.   Such conduct was not in accordance with the standards of practice among

    members of the same health care profession with similar training and experience situated

    in the same or similar communities imder the same or similar circumstances at the time of

    the acts giving rise to this Complaint.

21. After the Daily Treatment Record was generated on May 19, 2017, there was no

    documented interaction between Decedent and staff of CCS and/or Grand Prairie, other

    than routine medication administration by a medical technician, from May 20, 2017 until

    May 24, 2017.     On May 24, 2017 at 12:52 pm. Supervisory Staff Member Amanda

    Jennings called the charge nurse to assess Decedent after he was reclassified.

    Supervisory Staff Member Jennings observed Decedent sitting on his bunk getting

    dressed and noted that he denied injury or suicidal ideations. Under “Plan,” Supervisory

    Staff Member Jennings noted “continue to monitor.            There is no record of any

   assessment of Decedent by the Charge Nurse or any other medically trained member of

   medical or nmsing staff of CCS and/or Grand Prairie.

22. On May 26,2017 at 5:00 am Medical Technician T. Couthen noted that Decedent refused

   his Lisinopril and Norvasc.

23. Later on the morning of May 26, 2017, Detention Sergeant Reese and Nurse Thomas

   encountered Decedent in his cell on morning rounds. Decedent stated to the effect “he

   was in fear for his life” and that “officers were trying to poison him by putting things in

   his food.” At approximately 7:15 am on May 26, 2017, Decedent informed Detention

   Sergeant Whitt that his drinking water was “poison.” At approximately 8:30 am on May

   26, 2017, Decedent stated to Detention Officer Mukerdechian to the effect that “he had

  received a visit from Jesus Christ” and that “everything was going to be alright.


                                              7



   Case 1:19-cv-00152-TDS-LPA Document 3 Filed 02/06/19 Page 7 of 21
                        r                                             r
      Because Decedent appeared “somewhat delusional” to Detention Sergeant Whitt, he

      reported Decedent’s behavior to Mental Health Caregiver Trueheart and Nurse Swallie at

      10:00 am on May 26, 2017. On information and belief, neither Mental Health Caregiver

     Trueheart nor Nurse Swallie checked on Decedent until after Detention Staff again

     notified Mental Health Professional Trueheart of further bizarre behavior by Decedent at

     approximately 4:00 pm on May 26,2017.

 24. On May 26, 2017, at approximately 4:00 pm. Detention Sergeant Reese called Mental

     Health Caregiver Trueheart due to Decedent’s altered mental status and bizarre behavior.

     Mental Health Caregiver Trueheart found Decedent sitting on his bimk. He responded to

     his name but would not respond to questions.       Decedent’s cell floor appeared to be

     smeared with feces and it appeared Decedent had vomited in his toilet. Decedent refused

     to come to the cell door but remained on his bimk, rocking and tapping his fingers on the

    mattress while coimting.

 25. Mental Health Caregiver Trueheart placed Decedent on mental health observation/suicide

    watch at 4:00 pm on May 26, 2017. Under “Treatment Goals,” the Suicide Watch Initial

    Assessment states “patient to see Dr. Cunningham 5/30/17 to determine if medications

    are appropriate; decrease incidents of bizarre behavior and smearing feces.”

26. On May 26, 2017 at approximately 4:20 pm. Detention Officers Surratt and Westbury

    found Decedent non-responsive and slumped over the comer of his bunk. The Detention

    Officers and Sergeant Reese entered Decedent’s cell and discovered that Decedent had no

    pulse.

27. Detention Officer Surratt called the charge nurse at approximately 4:45 pm.      Charge

   Nurse Douthit and other medical staff arrived at approximately 4:52 pm and began

   administering cardiopulmonary resuscitation (CPR).

28. Dr. Rhoades arrived at Decedent’s cell and observed the CPR efforts until EMS arrived

   and took over. Decedent was not able to be resuscitated and died


                                           8


   Case 1:19-cv-00152-TDS-LPA Document 3 Filed 02/06/19 Page 8 of 21
                          r.'                                         r’

 29. An autopsy was performed on Decedent and the pathologist performing the autopsy

     found the cause of death to be “probable cardiac dysrhythmia due to hypertensive

     cardiovascular disease.

 30. Defendants failed to make any effort to adequately assess and determine whether the

     prescribed blood pressm-e medications were controlling Decedent’s elevated blood

     pressure; failed to adequately follow up with appropriate and basic diagnostic testing and

     care; failed to adequately docmnent Decedent’s condition, vital signs (including blood

     pressure) and care received; and failed to effectively and adequately observe and

     appreciate adverse changes in his vital signs, mental status and other signs that his blood

    pressure remained uncontrolled, dangerously high, and reasonably likely to cause sudden

    cardiac death, end organ damage, or other serious consequences. In doing so. Dr.

    Rhoades and the medical and nursing staff of CCS and/or Grand Prairie failed to properly

    treat, manage, assess and/or monitor Decedent and failed to act in accordance with the

    standards of practice among members of the same health care profession with similar

    training and experience situated in the same or similar communities imder the same or

    similar circumstances at the time of the acts giving rise to this Complaint, directly and

    proximately causing Decedent to suffer a sudden cardiac death.

                        FIRST CLAIM FOR RELIEF
(Wrongful Death Claim Against Defendants CCS and/or Grand Prairie; Dr. Rhoades)

31. The allegations contained in paragraphs 1 - 30 of the Complaint are re-alleged and

    incorporated by reference as if fully set forth herein.

32. At all relevant times, CCS and/or Grand Prairie provided medical monitoring, care and

   treatment to detainees at the Forsyth County Detention Center under the laws and

   regulations of the State of North Carolina and pursuant to a contractual arrangement with

   the County of Forsyth. CCS represented to Forsyth County, in its Proposal for Contract

   and otherwise, that it operated with professional staff, including doctors and nurse



                                             9


   Case 1:19-cv-00152-TDS-LPA Document 3 Filed 02/06/19 Page 9 of 21
                        r                                          r
    practitioners who are competent, proficient and able to render skilled, appropriate and

    adequate detainee monitoring and treatment.

33. At all relevant times, CCS and/or Grand Prairie and Dr. Rhoades maintained a physician-

    medical provider/patient relationship with Decedent and owed him a duty to act

    according to the applicable medical standard of care to prevent unreasonable harm.

34. At all relevant times, the members of the medicd and nursing staff attending Decedent,

    including Dr. Rhoades, were employees, servants, agents and/or apparent agents of CCS

    and/or Grand Prairie and were acting within the scope of their employment.

35. The foregoing negligence of Dr. Rhoades and other medical and nursing staff employed

    by CCS and/or Grand Prairie occurred at the Forsyth County Detention Center while

    Defendants were providing medical services to detainees pursuant to the Contract by and

    between CCS and the County of Forsyth, and CCS and/or Grand Prairie are hable for

   their agents' negligence through the doctrine of respondeat superior.

36. In addition, on information and belief, CCS and/or Grand Prairie were separately and

   directly negligent in that:

           a.       They failed to provide competent professional personnel to adequately
                    monitor, evaluate and treat detainees at the Forsyth County Detention
                    Center between May 19, 2017 and May 26, 2017 who were capable of
                    properly monitoring, evaluating and treating Decedent;

           b.       They negligently permitted incompetent, untrained, and poorly
                    supervised medical personnel to work at the Forsyth County Detention
                    Center between May 19,2017 and May 26,2017;

           c.      They failed to properly train, supervise, direct and manage their
                   employees, servants, agents and apparent agents to ensure that they were
                   properly treating and monitoring the condition of Decedent;

          d.       They failed to ensure that their agents properly monitored Decedent,
                   including carefully charting and documenting changes in his vital signs
                   and otlier signs and symptoms of his uncontrolled hypertension; and

          e.       They failed to establish and/or enforce appropriate procedures for
                   preventing, recognizing, treating and dociunenting changes in signs and
                   s)'mptoms that should have alerted staff to Decedent’s uncontrolled
                   hypertension.


                                         10


 Case 1:19-cv-00152-TDS-LPA Document 3 Filed 02/06/19 Page 10 of 21
                         r                                            r
     Such conduct constituted a breach by CCS and/or Grand Prairie of their administrative

     and/or corporate duties to Decedent, as well as a breach of the applicable medical

     standards of practice.


 37. Defendants Dr. Rhoades and CCS and/or Grand Prairie, directly and/or through the

     negligence of their employees, servants, agents and/or apparent agents, as alleged above,

     (1) provided care to Decedent that was not in accordance with the standards of practice

     among members of the same health care profession with similar traming and experience

     situated in the same or similar commimities at the time of the care provided to Decedent,

    (2) failed to use best medical judgment, and/or (3) failed to exercise reasonable care and

    diligence in the care and treatment provided to Decedent.

38. In addition, pursuant to N.C. Gen. Stat. § 28-A-18-2, the negligence of Defendants Dr.

    Rhoades and CCS and/or Grand Prairie, directly and by and through their employees,

    servants, agents and apparent agents, constituted a wrongful act, neglect or default that

    directly and proximately caused injury to and the death of Decedent and that would have

    entitled Decedent to an action for damages had he lived.

39. Plaintiff, on behalf of Decedent’s estate, claims damages including, inter alia:

            a.      Ftmeral and burial expenses; and

            b.      The present monetary value of Decedent to the persons entitled to
                    receive the damages recovered, including but not limited to
                    compensation for the loss of the reasonably expected net income of
                    Decedent, services, protection, care and assistance of Decedent, whether
                    voluntary or obligatory, to the persons entitled to the damages recovered,
                    society, companionship, comfort, guidance, kindly offices and advice of
                    Decedent to the persons entitled to the damages recovered.

40. As a result. Plaintiff is entitled to recover damages from Defendants, jointly and

   severally, in an amount in excess of Twenty-Five Thousand Dollars ($25,000.00) for the

   wrongful death of Decedent as the direct and proximate result of the negligent acts and




                                           11


  Case 1:19-cv-00152-TDS-LPA Document 3 Filed 02/06/19 Page 11 of 21
                                                                      r
       omissions of Defendants Dr. Rhoades and CCS and/or Grand Prairie directly and by and

       through their employees, servants, agents and/or apparent agents.

                           SECOND CLAIM FOR RELIEF
(Survival Claim Against Defendants CCS and/or Grand Prairie; Dr. Rhoades, Gen. Stat. §
                                     28A-18-1)

  41. The allegations contained in paragraphs 1 - 40 of the Complaint are hereby re-alleged and

      incorporated by reference as if fully set forth herein.

  42. At all relevant times, CCS and/or Grand Prairie provided medical monitoring, care and

      treatment to detainees at the Forsyth County Detention Center under the laws and

      regulations of the State of North Carolina and pursuant to its contractual arrangement

      with the County of Forsyth. CCS represented to Forsyth Coimty, in its Proposal for

      Contract and otherwise, that it operated with professional staff, including doctors and

     nurse practitioners who are competent, proficient and able to render skilled, appropriate

     and adequate detainee monitoring healthcare and treatment.

 43. At all relevant times. Dr. Rhoades and CCS and/or Grand Prairie maintained a physician-

     medical provider/patient relationship with Decedent and owed him a duly to act

     according to the applicable medical standard of care to prevent imreasonable harm.

 44. At all relevant times, the members of the medical and nursing staff attending Decedent,

     including Dr. Rhoades, were employees, servants, agents and/or apparent agents of CCS

    and/or Grand Prairie and were acting within the scope of their emplo)mient or agency.

 45. The foregoing negligence Dr. Rhoades and other medical staff employed by CCS and/or

    Grand Prairie occurred at the Forsyth County Detention Center while CCS and/or Grand

    Prairie were providing medical services to detainees pursuant to the Contract by and

    between CCS and the County of Forsyth and CCS and/or Grand Prairie are liable for their

    agents' negligence through the doctrine of respondeat superior.

46. In addition, on information and belief, CCS and/or Grand Prairie Avere separately and

    directly negligent in that:


                                            12


   Case 1:19-cv-00152-TDS-LPA Document 3 Filed 02/06/19 Page 12 of 21
                         r                                           r
              a.      They failed to provide competent professional personnel to adequately
                      monitor, evaluate and treat detainees at the Forsyth County Detention
                      Center between May 19, 2017 and May 26, 2017 who were capable of
                      properly monitoring, evaluating and treating Decedent;

             b.       They negligently permitted incompetent, xmtrained, and poorly
                      supervised medical personnel to work at the Forsyth County Detention
                      Center between May 19, 2017 and May 26,2017;

             c.      They failed to properly train, supervise, direct and manage their
                     employees, servants, agents and apparent agents to ensure that they were
                     properly treating and monitoring the condition of Decedent;

             d.      They failed to ensme that their agents properly monitored Decedent,
                     including carefully charting and documenting changes in his vital signs
                     and other signs and symptoms of his uncontrolled hypertension; and

             e.      They failed to establish and/or enforce appropriate procedures for
                     preventing, recognizing, treating and documenting changes in signs and
                     symptoms that should have alerted staff to Decedent’s uncontrolled
                     hypertension.

    Such conduct constituted a breach by CCS and/or Grand Prairie of their administrative

    and/or corporate duties to Decedent, as well as a breach of the applicable medical

    standards of practice.

47. Defendants Dr. Rhoades and CCS and/or Grand Prairie, directly and/or through the

    neghgence of their employees, servants, agents and/or apparent agents, as alleged above,

    (1) provided care to Decedent that was not in accordance with the standards of practice

    among members of the same health care profession with similar training and experience

    situated in the same or similar commimities at the time of the care provided to Decedent,

    (2) failed to use best medical judgment, and/or (3) failed to exercise reasonable care and

   diligence in the care and treatment provided to Decedent.

48. In addition, pursuant to N.C. Gen. Stat. § 28A-18-1, the negligence of Defendants Dr.

   Rhoades and CCS and/or Grand Prairie, directly and by and through their employees,

   servants, agents and apparent agents, constituted a wrongful act, neglect or default that

   directly and proximately caused injury to and the death of Decedent and tliat would have

   entitled Decedent to an action for damages had he lived.


                                          13


  Case 1:19-cv-00152-TDS-LPA Document 3 Filed 02/06/19 Page 13 of 21
                                                                        r
   49. Plaintiff, as personal representative of Decedent’s Estate, brings this claim for personal

       injuries, pain and suffering and other damages that arose and were suffered by Decedent

       prior to his death, pursuant to N.C. Gen. Stat § 28A-18-1.

   50. Due to the negligence of Defendants Dr. Rhoades and CCS and/or Grand Prairie, directly

       and by and through their employees, servants, agents and/or apparent agents, as set forth

       above. Decedent suffered severe pain and suffering in the time before he died on May 26,

       2017. Decedent suffered extensive pre-death injuries, ineluding but not hmited to,

       extreme pain and suffering, loss of dignity, mental anguish, loss of capacity for

       enjoyment of life, discomfort, and extensive medical expenses, all directly and

      proximately caused by the negligence of CCS and/or Grand Prairie, directly and by and

      through their employees, agents, apparent agents and servants.

  51. As a result. Plaintiff is entitled to recover damages from Defendants, jointly and severally

      in an amount m excess of Twenty-Five Thousand Dollars ($25,000.00) by reason of the

      injuries to Decedent as the direct and proximate result of the negligent acts and omissions

      of Defendants Dr. Rhoades and CCS and/or Grand Prairie, directly and by and through

      their employees, servants, agents and/or apparent agents.

                              THIRD CLAIM FOR RELIEF
(Violations of Federal Civil Rights Laws 42 U.S.C. § 1983 and 1988 by Dr. Rhoades in His
                                   Individual Capacity)

  52. The allegations contained in paragraphs 1 - 51 of the Complaint are hereby re-alleged and

      incorporated by reference as if fully set forth herein.

  53. Defendant Dr. Rhoades acted individually under color of state law, customs, practices,

     usage or policy at all times referenced herein as the Sheriffs agent or employee and had

     certain duties imposed upon him with regard to Decedent.

 54. Defendant Dr. Rhoades violated Decedent’s rights under the United States Constitution,

     including rights secured by the Eighth and Fourteenth Amendments, and/or federal law.

     by intentionally, willfully, maliciously and with conscious and deliberate indifference,


                                              14


    Case 1:19-cv-00152-TDS-LPA Document 3 Filed 02/06/19 Page 14 of 21
                        r                                            r'

     failing to secure adequate and reasonable medical care for Decedent when he subjectively

     knew or should have known that Decedent had an objectively serious medical need and

     faced a substantial risk of harm, and by disregarding such risk of harm and by failing to

     take reasonable measures that were readily available to avoid that risk.

 55. Defendant Dr. Rhoades had actual knowledge that Decedent had a dangerously elevated

     blood pressure that required immediate medical attention and monitoring. Decedent’s

     condition would have been diagnosed by a physician as mandating treatment and/or was

     so obvious that even a layperson would easily recognize the necessity for medical

     attention and monitoring. Dr. Rhoades failed to adequately monitor Decedent His

    failure to do so and deliberate indifference ultimately led to Decedent’s death.

56. The right to reasonable medical treatment is a clearly estabhshed constitutional right.

    pmsuant to the Eighth and Fourteenth Amendments to the United States Constitution and

    is a right that any reasonable medical care provider in the position occupied by Dr.

    Rhoades knew or should have known. As a result, the defense of qualified immunity is

    unavailable to and has been waived by the Defendant.

57. As a direct and proximate result of the deprivation of Decedent’s constitutional and

    federal rights as alleged herein. Decedent died a painful, preventable and unnecessaiy

    death. Plaintiff, on behalf of Decedent’s Estate, is entitled to recover Ifom Dr. Rhoades,

    in his individual capacity, damages in an amount in excess of Twenty-Five Thousand

    Dollars ($25,000.00).

58. Furthermore, Plaintiff, on behalf of Decedent’s Estate, is entitled to recover punitive

   damages as set forth in N.C. Gen. Stat. § 28A-18-2(b)(5) to punish Dr. Rhoades for his

   illegal, unconstitutional, wrongful, reckless and willful misconduct and to deter others

   from engaging in similar conduct in the future.




                                           15


  Case 1:19-cv-00152-TDS-LPA Document 3 Filed 02/06/19 Page 15 of 21
                         r"-'                                        r
                             FOURTH CLAIM FOR RELIEF
(Violations of Federal Civil Rights Laws 42 U.S.C. § 1983 and 1988 by CCS and/or Grand
                             Prairie in their Official Capacity)

  59. The allegations contained in paragraphs 1 - 58 of the Complaint are hereby re-alleged and

      incorporated by reference as if fully set forth herem.

  60. At all relevant times, CCS and/or Grand Prairie were persons acting under color of state

      law because they were performing a function traditionally within the exclusive

     prerogative of the Sheriff and thus became the functional equivalent of the Sheriff under

     42 U.S.C. § 1983, and were responsible exclusively for the formulation and execution of

     policies regarding the medical care provided to detainees at the Forsyth County Detention

     Center.

 61. On information and belief and at all relevant times, CCS and/or Grand Prairie, acting

     xmder color of state law, had in effect policies, practices and/or customs that constituted

     deliberate indifference to Decedent’s serious medical needs and that were a direct and

     proximate cause of the wrongful, unconstitutional and unlawful conduct of the medical

     and nursing staff who worked at the Forsyth County Detention Center and the death of

     Decedent, as alleged above. The CCS Proposal for Services states, in part: “Our focus is

     to operate a legally defensible health care program via a written healthcare plan with

    clear objectives, site-specific policies and procedures . . . and federal, state, and local

    laws, statutes and ordinances governing health care service delivery.

 62. On information and belief, such policies are largely motivated by a commitment by CCS

    and/or Grand Prairie to an overall goal of cost-cutting/saving.         In its Proposal for

    Contract, CCS touted its success in another county in “decreasing and stabilizing health

    care costs, which included keeping the [county’s] Per Inmate Per Day (PIPD) costs flat

    for five years.   On information and belief, CCS and/or Grand Prairie achieve such cost-

    cutting/saving objectives by providing minimal on-site care to detainees. Decedent’s

    uncontrolled hypertension easily could have been identified and controlled with basic on-


                                            16


  Case 1:19-cv-00152-TDS-LPA Document 3 Filed 02/06/19 Page 16 of 21
                         r''                                          r
     site monitoring and assessment, such as basic metabolic lab testing, EKG and ininalysis,

     such that the cost-cutting/saving custom or policy of CCS and/or Grand Prairie was a

     moving force in Decedent’s death.

 63. Such policies, practices and/or customs include, among other things:

                a.    The failme to adequately train, supervise, instruct or monitor medical
                      and mu-sing staff in the proper method for evaluating detainees;

                b.    The failme to adequately train, supervise, instruct or monitor medical
                      and nursing staff in the proper method for assisting and treating detainees
                      with serious medical conditions;

                c.    The failure to see that proper methods were being employed to evaluate
                      the conditions of detainees in the Forsyth Coimly Detention Center;

            d.        The failure to see that proper methods were being employed to assist and
                      treat detainees in the Forsyth Coimty Detention Center with serious
                      medical conditions;

            e.       The failure to properly supervise medical and nursing staff assigned to
                     the Forsyth Cormty Detention Center and the failure to see that medical
                     and musing staff monitored detainees sufficiently to be at all times
                     informed of the detainees’ general health and medical needs;

            f        The policy of emphasizing cost containment efforts and de-emphasizing
                     or minimizing diagnostic testing and/or aggressive medical treatment, in
                     an effort to reduce per inmate per day costs;

           8-        The failme to institute proper policies or procedures necessary to see that
                     detainees were provided appropriate, necessary and adequate medical
                     care, including diagnostic testing where indicated, and protection from
                     emergency and dangerous medical conditions;

           h.        If such policies or procedmes existed, the failure to enforce and/or follow
                     them in providing for the appropriate medical care necessary for
                     Decedent’s well-being; and

           r.        The failure to implement, follow or enforce other policies, customs and
                     practices to be identified during discovery or trial.


64. The foregoing policies or customs of CCS and/or Grand Prairie arose through express

   policy, through the decisions of persons with final policymaking authority, through

   omission that manifests deliberate indifference to the rights of detainees, and/or through




                                           17


  Case 1:19-cv-00152-TDS-LPA Document 3 Filed 02/06/19 Page 17 of 21
                         r"'                                          r

      practice that is so persistent and widespread as to constitute a custom or usage with the

      force of law.

  65. On information and belief, CCS and/or Grand Prairie had actual or constructive

      knowledge that medical and/or nursing staff were and had been, prior to May 26, 2017,

      engaged in conduct that posed a pervasive and unreasonable risk of constitutional injury

     to detainees such as Decedent.

 66. On information and belief, the response of CCS and/or Grand Prairie to such actual or

     constructive knowledge, even after repeated instances of injiuy or death of detainees, was

     so inadequate as to show dehberate indifference to or tacit authorization of the offensive

     practices alleged herein. By their conduct, CCS and/or Grand Prairie created and/or

     encouraged a culture of neglect and indifference toward detainees, including Decedent

 67. On information and belief, the misconduct of medical and/or nursing staff at the Forsyth

     County Detention Center and other detention facihties served by CCS and/or Grand

     Prairie, including but not limited to, the deprivation of constitutional rights of detainees

     and the failure to provide reasonable medical and mental health care to detainees, had

    occurred on multiple prior occasions and was widespread in the Forsyth County

    Detention Center and other detention facilities served by CCS and/or Grand Prairie. For

    example, on information and belief, between 2011 and 2014, at least seven

    inmates/detainees died while incarcerated in the Forsyth County Detention Center due to

    inadequate or improper care from nursing and/or medical staff.          CCS and/or Grand

    Prairie had actual or constructive knowledge of the multiple, documented, and

    widespread instances of misconduct and/or inadequate care by nursing staff, yet took no

    steps to prevent such misconduct.

68. As a direct and proximate result of said policies, practices and customs. Decedent’s rights

   imder the United States Constitution, including rights seemed by the Eightli and

   Fourteenth Amendments and/or federal law, were violated.


                                           18



  Case 1:19-cv-00152-TDS-LPA Document 3 Filed 02/06/19 Page 18 of 21
                         r                                            r
  69. The right to reasonable medical treatment is a clearly established constitutional right,

     pursuant to the Eighth and Fourteenth Amendments to the United States Constitution and

     is a right that any reasonable medical care provider in the position occupied by CCS

     knew or shoiild have known. The CCS Proposal for Contract states: “CCS will ensure

     care consistent with an inmate’s rights xmder the U.S. Constitution and State of North

     Carolina codes related to health care of incarcerated individuals. Inmates have a right to

     access health care services. Inmates have a right to professional medical judgment. An

     inmate has a right to care that has been ordered.” As a result, the defense of qualified

     immimity is unavailable to and has been waived by CCS and/or Grand Prairie.

 70. As a direct and proximate result of the deprivation of Decedent’s constitutional and

    federal rights as alleged herein. Decedent died a painful, preventable and unnecessary

    death. Plaintiff, on behalf of Decedent’s Estate, is entitled to recover fi-om CCS and/or

    Grand Prairie, in their official capacities, damages in an amormt in excess of Twenty-Five

    Thousand Dollars ($25,000.00).

71. Fmfhermore, Plaintiff, on behalf of Decedent’s Estate, is entitled to recover punitive

    damages against CCS and/or Grand Prairie, jointly and severally, as set forth in N.C.

    Gen. Stat. § 28A-18-2(b)(5) to punish CCS and/or Grand Prairie for their illegal,

    unconstitutional, wrongful, reckless and willful misconduct and to deter others from

    engaging in similar conduct in the future.

                             RULE 9(i) CERTIFICATION

72. Plaintiff objects to the requirements of Rule 9(j) of the North Carolina Rules of Civil

   Procedure on the basis that this Rule seems to require plaintiffs to prove their case before

   factual discoveiy has even begun, that this Rule denies medical malpractice plaintiffs

   their rights of due process and equal protection under the law, of the right to open courts,

   and of the right to a jury trial (in violation of both the United States and Nortli Carolina

   constitutions). Furthermore, Rule 9(j) is an unconstitutional violation of the following:


                                           19


  Case 1:19-cv-00152-TDS-LPA Document 3 Filed 02/06/19 Page 19 of 21
                                                                          r-
         (a) Amendment VII and Amendment XIV of the United States Constitution; and (b)

         Article I, Sections 18,19, and 25 of the North Carolina Constitution.

     73. Without waiving these objections, in compliance with the requirements of Rule 9(j) of the

        North Carolina Rules of Civil Procedure, this pleading specifically asserts that the

        medical care and all medical records pertaining to the alleged negligence that are

        available to the Plaintiff after reasonable inquiry have been reviewed by a person or

        persons who is/are reasonably expected to qualify as expert witnesses under Rule 702 of

        the North Carolina Rules of Evidence and who is/are willing to testify that the medical

        care did not comply with the applicable standard of care. In addition, should a court later

        determine that anyone who has reviewed the medical care and all medical records

        pertaining to the alleged negligence that are available to the Plaintiff after reasonable

        inquiry does not meet the requirements of 702(b) or 702(c) of the North Carolina Rules

       of Evidence, then Plaintiff will seek to have such person(s) qualified as an expert witness

       by motion under Rule 702(e) of the North Carolina Rules of Evidence. Plaintiff does not

       waive his objections on the grounds previously stated to the purported certification

       requirements of Rule 9(j) by providing this certification, and Plaintiff specifically

       reserves the right to assert any and all objections to any “discovery” related to Rule 9(j).

                                   PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully prays the court that:


1.     Plaintiff have and recover against Defendants, jointly and severally, compensatory,

      economic and/or non-economic damages pursuant to N.C. Gen. Stat. §§ 28A-18-2 and

      90-21.1 l,etseq., and 42 U.S.C. §§ 1983 and 1988 in an amount in excess of $25,000.00;


2. Plaintiff have and recover against Defendants, jointly and severally, punitive damages

      pursuant to N.C. Gen. Stat. §§ 28A-18-2, 90-21.11, et seq. and ID-l, et seq., and 42

      U.S.C. §§ 1983 and 1988 in an amount to be determined by a jury and as allowed by law:


                                              20


     Case 1:19-cv-00152-TDS-LPA Document 3 Filed 02/06/19 Page 20 of 21
                                                                   r
3.   Plaintiff have and recover costs, pre-judgment and post-judgment interest as allowed by

     law, and attorneys’ fees pursuant to 42 U.S.C. §§ 1983 and 1988 or as otherwise allowed

     by law;


4. A trial by jury be had on all issues so triable; and


5.   Plaintiff have and recover such further relief as the Court may deem just, equitable, and

     proper.


     This the    day of January, 2019.

                                                      MORROW PORTER VERMITSKY
                                                      & TAYLOR, PLLC


                                                     Johiy N. Taylor, Jr.      J
                                                     NC State Bar No. 16064
                                                     John C. Vermitsky
                                                     NC State Bar No. 35627
                                                     3890 Vest Mill Road (27103)
                                                     P.O. Box 25226
                                                     Winston Salem, NC 27114-5226
                                                     Tel; (336) 760-1400
                                                     Fax; (336) 760-4520
                                                     Email; jtavlor@,morrowporter.com
                                                     Email; ivennitskv@morrowporter.com

                                                                                   <!'/'   G~
                                                    Steven W. Grainger, Esq.
                                                    NC State Bar No. 43973
                                                    Grainger Law, PLLC
                                                    3540 Clemmons Road, Suite 300
                                                    Clemmons, NC 27012
                                                    Tel; (336) 941-9084
                                                    Fax; (336)-232-1518
                                                    Email; sw.grainger@sraineer-law.com




                                          21


Case 1:19-cv-00152-TDS-LPA Document 3 Filed 02/06/19 Page 21 of 21
